DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the application filed on 05/24/2021.
Claims 1-30 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure Statement(s) filed 05/24/2021 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 30 in this application is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the finance art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2 and 17 recites the limitation "the plurality of anonymized financial messages" in the fourth line of the claims, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 and 17 recite “wherein first at least one request message…”, it’s clear if this is a typo the limitation should be “wherein the first at least one request message…” or  “wherein first at least one request message…”.  For the purposes of this Examination the Examiner will interpret this to be  “wherein the first at least one request message…”.
Claims 3 and 17 recite “wherein the association is not discernable to the others”, it’s not clear which association this is referring to as claims 1 and 16 recite several associations.  For the purposes of this Examination, the Examiner will interpret the association, to be the association of the first at least one request message and the transaction.

Allowable Subject Matter
Claims 1, 4-16, and 19-30 are allowed.
Based on the prior art search results, the prior art of record fails to anticipate or render obvious the claimed subject matter of the instant application.  Specifically, one of ordinary skill in the art would not be motivated to modify the teachings of the prior art to provide the systems, non-transitory computer readable medium and method which:
generate, in association with a first participant of a plurality of participants, a first at least one public token;
augment each of a first at least one request message with one of the first at least one public token;
transmit, via a network coupled with the processor, the first at least one augmented request message to another of the first plurality of participants, wherein upon receipt of the first at least one augmented request message, the other participant is operative to generate, using another processor associated therewith, a second plurality of public tokens based on the first at least one public token, the second plurality of public tokens having a relationship therewith discernable only by the first participant, augment, using the other processor, each of a second plurality of request messages with one of the second plurality of public tokens, and transmit, using the other processor via the network, the second plurality of augmented request messages to at least one request processing computing system, wherein, responsive to processing each of the second plurality of augmented request messages, the at least one request processing computing system generates at least one anonymized result message comprising a result thereof and including the one of the second plurality of public tokens from the particular augmented request message whose processing resulted in the result, and storing the generated at least one anonymized result message in a database coupled with the result processing computing system and operative to store anonymized result messages resulting from the processing of request messages, the generated at least one anonymized result message not otherwise being transmitted to the first participant;
identify, in the database, using the first at least one public token, any anonymized result messages stored therein which include any of the second plurality of public tokens; and
provide the identified stored associated anonymized result messages to the first participant.
The closest art of record, US Patent Application Publication 20200280546 to Bartolucci, et al., discloses “In some implementations, the present application may provide that encrypting each of the at least two messages to provide ciphertext includes: receiving a transaction public key and an ordered list of public keys from a dealer node, the ordered list of public keys includes a public key associated with each participating node in the plurality of nodes, the ordered list of public keys in descending order such that the public key associated with the next node is the last public key in the ordered list of public keys; and encrypting each of the at least two messages with the transaction public key and, subsequently, with the ordered list of public keys such that each encrypted message is a nested encryption of that message.”
The closest art of record, US Patent Application Publication 20180367316 to Cheng, et al., discloses “The Seed Splitting and Firmware Extension for Secure Cryptocurrency Key Backup, Restore, and Transaction Signing Platform Apparatuses, Methods and Systems (“SFTSP”) transforms transaction signing request, key backup request, key recovery request inputs via SFTSP components into transaction signing response, key backup response, key recovery response outputs. A transaction signing request message for a transaction is received by a first HSM and includes an encrypted second master key share from a second HSM whose access is controlled by M-of-N authentication policy. The encrypted second master key share is decrypted. A first master key share is retrieved. A master private key is recovered from the master key shares. A transaction hash and a keychain path is determined. A signing private key for the keychain path is generated using the recovered master private key. The transaction hash is signed using the signing private key, and the generated signature is returned.”
The closest art of record, US Patent Application Publication 20200134586 to Wu, et al., discloses “In addition to the pair of transaction public key and transaction private key, each subscriber has a pair of message public key and message private key used for providing an encryption on confidential messages or a signature to prove messages are authentic. A database of one-to-one mappings of subscribers to their message public key is created and maintained so that such mappings are accessible by all digital property management modules. Whenever a subscriber opens a virtual wallet with a digital property manager, a mapping should be added… The message public keys are shared with and accessible by other digital property management modules and the message private keys are kept confidential and only accessible by their owners. A message private key is used by a message sender (who is the key owner) to create a signature on messages for a message receiver (who is not the key owner) using the message public key to prove they are authentic messages which have not been altered. A message public key can be used by a message sender (who is not the key owner) to create encrypted messages so that only the intended message receiver (who is the key owner) can decrypt the messages to learn the contents by using the message private key.”
The closest art of record, US Patent Application Publication 20190066228 to Wright discloses “The invention relates generally to cryptographic techniques for secure processing, transmission and exchange of data. It also relates to peer-to-peer distributed ledgers such as (but not limited to) the Bitcoin blockchain. In particular, it relates to control solutions for identifying, protecting, extracting, transmitting and updating data in a cryptographically controlled and secure manner. It also relates to system inter-operability and the ability to communicate data between different and distinct computing systems. The invention provides a computer implemented method (and corresponding systems) comprising the steps of identifying a set of first structure public keys comprising at least one public root key associated with a first structure of interest of an entity and one or more associated public sub-keys; deriving a deterministic association between the at least one public root key and the one or more associated public sub-keys; and extracting data from a plurality of transactions (TXs) from a blockchain. The data comprises data indicative of a blockchain transaction (Tx) between the first structure and at least one further structure; and a first structure public key associated with the first structure. The first structure public key is part of a cryptographic public/private key. The method includes the step of generating an output for the first structure of interest by matching at least part of the set of first structure public keys to the extracted transaction data using the deterministic association. The one or more public sub-keys is generated or determined using Elliptic Curve Cryptography (ECC) and a deterministic key (DK) that is based on a cryptographic hash of a message (M). The one or more public sub-keys is determined based on a scalar addition of an associated public parent key and the scalar multiplication of a deterministic key (DK) and a generator (G).”
The closest art of record, NPL Blockchain Technologies: The Foreseeable Impact on Society and Industry to Aste, et al., discloses “Blockchain is a technology that uses community validation to keep synchronized the content of ledgers replicated across multiple users. Although blockchain derives its origins from technologies introduced decades ago, it has gained popularity with Bitcoin… Blockchain is generally included in the larger family of distributed-ledger technologies, which encompass all methods for decentralized record keeping of transactional and data sharing across multiple servers, countries, or institutions. Not all distributed ledgers employ a chain of blocks, but for simplicity, here we use the term “blockchain technologies” to indicate the general class of distributed ledgers based on community consensus… Blockchain allows a group of independent parties to work with universal data sources, automatically reconciling among all participants. Ownership rights on the data and authorization of data transactions are exerted through public/private key technology without the need for human interaction or trust providers, verification, or arbitration.”

Reasons for Patent Eligibility under 101
The 101 rejection is not applicable because the claims are directed towards an ordered combination of steps which are being performed in a non-conventional and non-generic way to provide systems, a non-transitory computer readable medium, and method which allow for securely communicating confidential transaction results between client computers using hierarchically generated tokens, e.g. a second plurality of public tokens having a relationship to the first plurality of public tokens included in a request message without conveying the existence of the relationship to client computers not associated with the confidential information.  This enables retrieval of the confidential results from the database only with the parent (first) public token, thereby reducing the messaging load of a network and maintaining the confidentiality and anonymity of the market users ensuring only the owner of the first public token can retrieve the results as the request is transmitted across different market participants using sub-tokens based on the first token.   Further the claims are also not well-understood, routine or conventional.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694